Exhibit 10.5

 

FORM OF TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (this “Agreement”) is made and effective as of
February 20, 2018 (the “Effective Date”) by and between PHAROS CAPITAL GROUP,
LLC, a Delaware limited liability company (the “Licensor”), and PHAROS CAPITAL
BDC, INC., a Maryland corporation (“Company”) (each a “party,” and collectively,
the “parties”).

 

RECITALS

 

WHEREAS, Licensor is the owner of the trade name “Pharos”, and other state or
unregistered “Pharos” marks (the “Licensed Mark”) in the United States of
America (the “Territory”).

 

WHEREAS, Company is newly organized and plans to form and manage a closed-end
management investment fund that intends to elect to be treated as a business
development company; and

 

WHEREAS, Company desires to use the Licensed Mark in connection with the
operation of its and the Company’s businesses, and Licensor is willing to permit
Company to use the Licensed Mark, subject to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

LICENSE GRANT

 

1.1 License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Company, and Company hereby accepts from Licensor, a personal,
non-exclusive, non-transferable, royalty-free, non-sublicensable (except as
provided herein) license to use the Licensed Mark solely and exclusively as an
element of Company’s own company name and in connection with the conduct of its
business in the Field (as defined below) in the Territory. The Company may
sublicense its license granted herein only to the Fund and, if approved in
writing by the Licensor, other investment funds managed by Company. Except as
provided above, neither Company, Fund nor any affiliate, owner, director,
officer, employee or agent thereof shall otherwise use the Licensed Mark or any
derivative thereof without the prior express written consent of Licensor in its
sole and absolute discretion. All rights not expressly granted to Company
hereunder shall remain the exclusive property of Licensor. As used herein, the
term “Field” shall mean the field of providing debt capital to growth companies.

 

1.2 Licensor’s Use. Nothing in this Agreement shall preclude Licensor, its
affiliates or any of their respective successors or assigns from using or
permitting other entities to use the Licensed Mark, except Licensor is
prohibited from using or permitting other parties to use the Licensed Mark with
respect to any business if the result of such use would result in a breach of
Section [ ] of the Pharos Capital Group, LLC Operating Agreement.

 

 

 

 

ARTICLE 2

OWNERSHIP

 

2.1 Ownership. Company acknowledges and agrees that, as between the parties,
Licensor is the owner of all right, title and interest in and to the Licensed
Mark, and all such right, title and interest shall remain with Licensor. Company
shall not contest, dispute or challenge Licensor’s right, title and interest in
and to the Licensed Mark.

 

2.2 Goodwill. All goodwill and reputation generated by Company’s use of the
Licensed Mark shall inure to the benefit of Licensor. Company shall not by any
act or omission use the Licensed Mark in any manner that disparages or reflects
adversely on Licensor or its business or reputation or which may invalidate or
jeopardize any registration of the Licensed Marks. Except as expressly provided
herein, neither party may use any trademark or service mark of the other party
without that party’s prior written consent, which consent shall be given in that
party’s sole discretion. For the avoidance of doubt, the performance track
record of Company, the Fund and any other investment funds and accounts that, at
the time of termination, Company previously managed or then currently manages
are not goodwill.

 

ARTICLE 3

COMPLIANCE

 

3.1 Quality Control. To preserve the inherent value of the Licensed Mark,
Company agrees to maintain the quality of the Company’s business and the
operation thereof equal to the standards prevailing in the operation of
Licensor’s and Company’s business as of the date of this Agreement. Company
further agrees to use the Licensed Mark in accordance with such quality
standards as may be reasonably established by Licensor and communicated to
Company from time to time in writing, or as may be agreed to by Licensor and
Company from time to time in writing.

 

3.2 Compliance With Laws. Company agrees that the business operated by it in
connection with the Licensed Mark shall comply with all laws, rules, regulations
and requirements of any governmental body in the Territory or elsewhere as may
be applicable to the operation, advertising and promotion of the business, and
shall notify Licensor of any action that must be taken by Company to comply with
such law, rules regulations or requirements.

 

3.3 Notification of Infringement. Company shall immediately notify Licensor and
provide to Licensor all relevant background facts upon becoming aware of (i) any
registrations of, or applications for registration of, marks in the Territory
that do or may conflict with any Licensed Mark, and (ii) any infringements,
imitations or illegal use or misuse of the Licensed Mark in the Territory.

 

2

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1 Mutual Representations. Each party hereby represents and warrants to the
other party as follows:

 

(a)Due Authorization. Such party is duly formed and in good standing as of the
Effective Date, and the execution, delivery and performance of this Agreement by
such party have been duly authorized by all necessary action on the part of such
party.

 

(b)Due Execution. This Agreement has been duly executed and delivered by such
party and, with due authorization, execution and delivery by the other party,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

 

(c)No Conflict. Such party’s execution, delivery and performance of this
Agreement do not:

 

(i) violate, conflict with or result in the breach of any provision of the
organizational documents of such party;

 

(ii) conflict with or violate any law or governmental order applicable to such
party or any of its assets, properties or businesses; or

 

(iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of
any contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which it is a party.

 

4.2 Disclaimer. Nothing in this Agreement shall constitute any representation or
warranty by Licensor that any Licensed Mark is valid, that any Licensed Mark (if
an application) shall proceed to grant or, if granted, shall be valid, or the
exercise by the Company of rights granted under this Agreement will not infringe
the rights of any person.

 

ARTICLE 5

TERM AND TERMINATION

 

5.1 Term. Unless terminated pursuant to its terms, this Agreement shall remain
in effect for so long as the Company remains the manager of a fund that bears
the name Pharos.

 

3

 

 

5.2 Licensor Termination. Licensor may terminate this Agreement without
prejudice to any rights it may have under the provisions of this Agreement, in
law, in equity or otherwise, upon thirty (30) day written notice to the Company
if:

 

(i)Company shall be in breach of any material term or obligation of this
Agreement, and (if such breach is curable) fail to cure such breach within
thirty (30) days after such notice from Licensor; or

(ii)Company shall commit any act or shall fail to act in a way that Licensor
reasonably believes is likely to materially harm or adversely affect, in a
material way, the goodwill, reputation or interests of the Licensor.

 

5.3 Company Termination. Company may terminate this Agreement upon sixty (60)
day written notice received by the Licensor.

 

5.4 Upon Termination. Upon the termination or expiration of this Agreement for
any reason, Company shall cease and desist from all use of the Licensed Mark.
Company shall have a 180-day grace period to transition to a new mark.
Termination or expiration of this Agreement shall neither release nor discharge
any party from any obligation, debt or liability which shall have previously
accrued and which remains to be performed upon the date of termination nor
prevent a party from pursuing any other remedies at law or in equity.

 

ARTICLE 6

MISCELLANEOUS

 

6.1 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party may assign, delegate or otherwise transfer this Agreement or any
of its rights or obligations hereunder without the prior written consent of the
other party. No assignment by either party permitted hereunder shall relieve the
applicable party of its obligations under this Agreement. Any assignment by
either party in accordance with the terms of this Agreement shall be pursuant to
a written assignment agreement in which the assignee expressly assumes the
assigning party’s rights and obligations hereunder.

 

6.2 Independent Contractor. Except as expressly provided or authorized in
advance in writing, neither party shall have, or shall represent that it has,
any power, right or authority to bind the other party to any obligation or
liability, or to assume or create any obligation or liability on behalf of the
other party.

 

6.3 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses:

 

If to Licensor:

Pharos Capital Group, LLC

3889 Maple Avenue, Suite 400

Dallas, TX 75219

Tel. No.: (214) 855-0194

Attn: Kimberly Futrell

 

4

 

 

If to Company:

Pharos Capital BDC, Inc.

3889 Maple Avenue, Suite 400

Dallas, TX 75219

Tel. No.: (214) 855-0194

Attn: Kimberly Futrell

 

6.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to the
principles of conflicts of law rules. The parties unconditionally and
irrevocably consent to the exclusive jurisdiction of the courts located in the
State of Delaware, and waive any objection with respect thereto, for the purpose
of any action, suit or proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby.

 

6.5 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.

 

6.6 No Waiver. The failure of either party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

 

6.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

6.8 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.

 

6.10 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to such subject matter.

 

6.11 Third Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

 

 

 

[Remainder of Page Intentionally Blank]

 

5

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed as of
the Effective Date by its duly authorized officer.

 

COMPANY:       PHAROS CAPITAL BDC, INC.       By:     Name:  Kneeland Youngblood
  Title: President and Chief Executive Officer         LICENSOR:       PHAROS
CAPITAL GROUP, LLC       By:     Name:  Kneeland Youngblood   Title: Chairman
and Founding Partner  

 

 

6

 

